Citation Nr: 1513359	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-30 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for compression fracture with disc bulge and degenerative changes of the thoracic spine.

2.  Entitlement to an initial evaluation in excess of 50 percent for a psychiatric disability.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to October 2007, with additional service in the Michigan Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Detroit, Michigan, Department of Veterans Affairs (VA) Regional Office (RO).  In a February 2012 rating decision, the Veteran's initial evaluation for his service-connected psychiatric disability was increased to 50 percent.

In September 2011, the Veteran was afforded a hearing at the RO before a Decision Review Officer (DRO).  A transcript of that hearing is associated with the file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), CAVC held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  CAVC further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  As discussed below, during the pendency of the claims for increased evaluations of his back and psychiatric disabilities, the Veteran submitted statements and testified that he was unemployable due to the service-connected disabilities.  Accordingly, the issues listed above have been amended to include the issue of whether a TDIU rating is warranted.

The record before the Board consists of electronic files known as the Veterans Benefits Management System and Virtual VA.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets any additional delay, a remand is necessary for additional development before the issues can be adjudicated.  

The Board notes that VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition. Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  

As discussed below, the Board finds that additional VA examinations are required to assess the current severity of the Veteran's service-connected back and psychiatric disabilities and whether the disabilities are sufficient by themselves to render the Veteran unemployable.  Additionally, further development is required to ensure there is a complete record before the claims are adjudicated.

Evaluation in excess of 10 percent for a back disability

In connection with April 2008 VA treatment, the Veteran reported pain in the mid-thoracic region with flexion of 90 degrees, extension 10 degrees, side bending 40 degrees bilaterally, and rotation 70 degrees bilaterally.

In an August 2008 VA examination report, the Veteran reported mid-back pain without radiculopathy, paresthesisas, or sphincter disturbances.  He indicated he had constant mild back pain that increased in severity four to five times per week for a few hours to a few days during prolonged sitting or standing.  The Veteran reported that he was able to perform activities of daily living and denied any major incapacitating episodes or flare-ups.  The examiner found minimal tenderness at the lower thoracic spine around T-9, no spasm, and flexion 80 degrees, extension 30 degrees, bilateral lateral flexion and rotation 30 degrees without pain or change on repetition. The examiner diagnosed mild compression fracture T-9 with minimal disc bulge and noted that joint function was not additionally limited by any pain, weakness, fatigue, or lack of endurance after repetitive use.

In connection with June 2009 VA treatment, the Veteran reported mid-thoracic back pain that occasionally radiated to neck, low back, and hips, characterized as deep aching pressure with short periods of sharp pressure.

In a July 2009 notice of disagreement, the Veteran stated that his back symptoms included sharp muscle spasms, constipation, and constant pain that radiated to the hips and legs.

At the September 2011 DRO hearing, the Veteran reported constant back pain that caused difficulty driving and incapacitating episodes once or twice per week.  He indicated that he had back pain throughout range of motion.  

The Board finds that the claim must be remanded for another VA examination to assess the current severity of the Veteran's service-connected back disability that adequately portrays the functional loss of the joint due to pain on movement.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Veteran testified at the September 2011 DRO hearing that he had pain on movement throughout range of motion and contended that the August 2008 VA examination report did not adequately reflect the severity of his disability.  

Additionally, the Board finds that VA's duty to assist the Veteran has not be fulfilled because efforts have not been made to obtain all available service treatment records relevant to his claim.  38 C.F.R. § 3.159(c)(1)-(2) (2014).  An October 2008 service letter from the Michigan Army National Guard stated the Veteran was recommended for separation from service due to physical disqualification.  In a September 2008 VA treatment note, the Veteran indicated that he was discharged due to back pain.  The Veteran's medical records from the Michigan Army National Guard have not been requested.  On remand, the medical records from the Veteran's service in the Michigan Army National Guard should be obtained.

Evaluation in excess of 50 percent for a psychiatric disability

In connection with June 2008 VA treatment, the Veteran reported being unemployed and upset with being classified as a veteran with posttraumatic stress disorder (PTSD).  The VA physician noted the Veteran demonstrated severe irritability and some paranoid tendencies.

In an August 2008 VA examination report, the Veteran reported that psychiatric problems began after returning from a deployment in Iraq and that he currently had symptoms of mildly depressed mood, concentration problems, increased irritability, hypersomnia, varying appetite, low energy, infrequent social interactions, and paranoia, but no suicidal or homicidal ideation or hallucinations.  The examiner found the Veteran to be agitated, guarded, satisfactorily groomed, fully oriented, with anxious and tense facial expression, anxious mood, affect often incongruent with content of discussion, underproductive, fragmented speech that was frequently vague and inconsistent, minimal insight, poor judgment, excellent recall, and that he paced on several occasions through the interview.  The examiner noted that the Veteran was not forthcoming about his psychiatric history and was vague about the information that he revealed.  The examiner found the Veteran's employability was fair in regards to his psychological capabilities but noted the Veteran had not found work since separation from active service and reported a history of quitting jobs after being unable to get along with coworkers.

In connection with October 2008 VA treatment, the Veteran provided a medical history of anxiety as a child, that he felt high-strung, intense, and scared in active service, and was currently depressed due unemployment and leg pain.  The Veteran indicated his symptoms included difficulty concentrating and irritability with adequate sleep, good energy level, no feelings of hopelessness, suicidal ideation, illicit drug use, or paranoia.  The physician noted the Veteran had a positive PTSD screen in April 2008 but that he did not want to discuss his symptoms.  The Veteran was observed appropriately dressed, minimally cooperative, irritable, with full range of affect, defensive guarded speech, irritable mood, and coherent thought.  The VA nurse practitioner noted that the Veteran was noticeably uncomfortable and a very difficult informant.

The Veteran was most recently afforded a VA examination in May 2009.  He stated that he continued to live with his parents and was currently a student.  The Veteran reported good appetite, no sleep impairment, and denied being significantly depressed, anhedonia, hopelessness, suicidal thoughts, manic symptoms, hallucinations, or delusions, but endorsed some anxiety in stressful situations and mild panic symptoms in public or when driving.  The examiner found the Veteran slightly fidgety and restless during the interview, with normal speech, anxious affect, and intact judgment and insight.  The examiner stated he was unable to review the claims file, but opined that the Veteran's daily activities were unaffected by his anxiety symptoms regarding normal life issues.   In a November 2009 VA addendum opinion, the examiner clarified that the Veteran's diagnosis of anxiety disorder not otherwise specified was a change to a prior diagnosis, rather than a new diagnosis, that reflected his moderate psychosocial dysfunction due to symptoms of anxiety.

Since that time, the Veteran indicated that the May 2009 VA examination did not adequately reflect the severity of his disability and that his symptoms have worsened.  In a July 2009 notice of disagreement, the Veteran stated that he suffered from extreme anxiety but he did not relay how he was feeling to the May 2009 VA examiner because he was not comfortable opening up to the examiner.  In a June 2010 VA Form 9, the Veteran's representative noted the Veteran's symptoms included panic attacks, suicidal thoughts, social phobia, depression, obsessional rituals, dependency on pain medication, insomnia, difficulty concentrating, inability to cope with stress, low self-esteem, fear of the future, and hopelessness, which prevented him from being employable.  May 2011 VA treatment records indicate the Veteran was hospitalized for major depressive disorder and adjustment disorder with anxiety with symptoms of suicidal ideation and prescription abuse.  At the September 2011 DRO hearing, the Veteran specifically testified that he felt embarrassed about his psychiatric symptoms at the VA examination and was not completely honest about the severity of his symptoms.  Specifically, the Veteran noted symptoms of suicidal and homicidal ideation, guilt, impaired memory, anger, confusion, lack of focus, and depression were not reflected in the VA examination report.  VA treatment records further indicate the Veteran received in-patient psychiatric treatment in September 2012, October 2012, and January 2013 related to diagnoses of opioid dependence, sedative-hypnotic abuse, cocaine abuse, substance-induced mood disorder, mood disorder not otherwise specified, anxiety disorder not otherwise specified, history of major depressive disorder, rule out PTSD, and rule out obsessive compulsive disorder.  

In light of the Veteran's statements and VA treatment records indicating a worsening of his psychiatric symptoms, the Board finds that this claim must be remanded for a new VA examination to assess the current severity of the Veteran's service-connected psychiatric disability.

TDIU

In a July 2009 notice of disagreement, the Veteran stated that he was unable to secure employment due to physical limitations caused by his back disability and from anxiety related to his service-connected psychiatric disability.

In light of the foregoing evidence, the Board finds that the record raises an informal claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected back disability and psychiatric disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Board notes that a claim for a TDIU has not been adjudicated by the RO.  According to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96.  In this case, the raised TDIU issue is based on the back and psychiatric disabilities on appeal so the Board has jurisdiction over the TDIU component of the claim.  

Additional development is required before the issue on appeal is adjudicated; specifically, the Veteran must be provided appropriate notice regarding the claim of entitlement to a TDIU.  Further, the Veteran alleged that his back and psychiatric disabilities are more severe than reflected in the most recent VA examinations.  Therefore, the additional VA examinations are also necessary to address the impact of the Veteran's back and psychiatric disabilities on his employability.  

Accordingly, the case is REMANDED for the following actions:

1. The RO or the AMC should provide the Veteran with all required notice in response to his claim of entitlement to a TDIU due to service-connected back disability and psychiatric disability.  

2. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal, to include the Veteran's Michigan Army National Guard medical records and VA treatment records dated January 2013 to the present.  All efforts to obtain these records must be documented in the electronic records.  

3. Once the record is developed to the extent possible, conduct a VA examination in order to ascertain the current severity of the Veteran's service-connected back and psychiatric disabilities and the impact of all service-connected disabilities on his employability.  The virtual records should be made available to and reviewed by the examiner.  Any indicated studies must be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must also be provided.

The examiner is directed to describe whether there is weakness, fatigability, incoordination, or pain on movement of the joint (back).  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  The examiner must comment on the Veteran's lay statements as to symptoms addressing the factors of disability and functional loss. 

With regard to TDIU, the examiner should consider the Veteran's level of education, special training, and previous work experience when rendering an opinion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered. 

4. The Veteran must be advised of the importance of reporting to any scheduled VA examinations, pursuant to 38 C.F.R. § 3.655 (2014).  A copy of all notification letters sent to the Veteran must be included in the record and must reflect that it was sent to his last known address of record.  If he fails to report to the scheduled examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

5. Once the above-requested development has been completed, adjudicate the Veteran's claims, to include consideration of whether a schedular rating for a back disability in excess of 10 percent and/or a psychiatric disability in excess of 50 percent are warranted and whether the Veteran's claim should be referred to the Director of VA's Compensation Service for extra-schedular evaluation under the provisions of 38 C.F.R. § 4.16(b).  

If any decision is adverse to the Veteran, provide him and his representative with a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






